Title: 10th.
From: Adams, John Quincy
To: 


       From the divers interruptions which we met with in the course of the day, we did but little at the office. We met this evening at Pickman’s chamber: he has joined us and is regularly with us. Stacey likewise pass’d the evening with us; and Mr. W. Farnham; I agreed to go with Pickman to Haverhill to-morrow. From thence I intend in the beginning of the next week, to proceed to Cambridge; attend at the exhibition there; and then go to Braintree and spend a few days. And I shall probably meet my brothers there. I have sometimes intended to wait for my father’s arrival; before I should go that way; but it is almost six months since I saw my friends in Cambridge, Braintree &c. which makes me somewhat impatient; and if I wait for my father I know not whether I shall go in one month or two: as I have been so little absent through the winter, I may venture now to indulge myself for a fortnight.
      